Citation Nr: 0607764	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bronchitis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied the benefit sought on appeal.  The 
veteran, who had active service from July 1967 to July 1969 
and from September 1971 to August 1985, appealed that 
decision to the BVA and the case was forwarded to the Board 
for appellate review.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in July 2004 in connection with his current claim 
he requested a BVA hearing at the local VA office before a 
Member of the Board.  The RO acknowledged the veteran's 
hearing request in the VA Form 8 (Certification of Appeal) 
and indicated that the hearing was pending.  However, the 
claims file was referred to the Board without affording the 
veteran an opportunity to appear for the requested hearing.  
Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904 (2005), this 
matter must be addressed prior to any appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


